DETAILED ACTION
	For this Office action, Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 October 2021, with respect to the grounds of rejection of Claims 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1 and 13, upon which the remaining claims are respectively dependent, to further clarify and narrow the scope of the claims.  Upon further consideration of the claim amendments, the accompanying arguments and the interview conducted 22 October 2021, the claims as amended overcome the grounds of rejection under 35 U.S.C. 103 over Barak (US Pat Pub. 2017/0367343) in view of Gore et al. (herein referred to as “Gore”, US Pat Pub. 2014/0034576); therefore, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 28 October 2021.

REASONS FOR ALLOWANCE
Claims 1-22 are considered allowable at this time.
ndependent Claims 1 and 13 respectively recite a system for controlling a chloramine synthesis reaction in a hard water stream and a method for controlling a chloramine synthesis reaction in a hard water stream that recite, along with the other claimed features, the measurement of absorbance of hypochlorite in a solution used to treat a water stream upstream of the junction of the solution and the water stream.  The configuration of such a measurement--in combination and structural association with the first junction associated with the first solution of ammonium compound and a separate water stream and the reaction—and the use of said measurement to adjust the flow rate or concentration of the solution comprising hypochlorite are not taught or suggested in the prior art; therefore, upon further consideration, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 28 October 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/27/2021